                IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION


ERIK LEE YOUNGS,

                    Plaintiff,
v.                                                      Case No. 4:19cv120-MW/HTC

DAYTONA BEACH
CORRECTIONAL JAIL,

          Defendant.
_________________________/

             ORDER ACCEPTING REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation, ECF No. 12, and has also reviewed de novo Plaintiff’s

illegible letter which this Court has construed as an objection to the report and

recommendation, ECF No. 13.1 Accordingly,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted, over Plaintiff’s

objection, as this Court’s opinion. The Clerk shall enter judgment stating, “This

case is DISMISSED without prejudice for failing to state a claim, and as frivolous,

or malicious, pursuant to 28 U.S.C. § 1915(e)(2)(B) or under Federal Rule of Civil




1
    Mr. Youngs is a patient at Florida State Hospital in Chattahoochee, Florida.
                                                            1
Procedure 41(b) for Plaintiff’s failure to prosecute and failure to follow orders of

the Court.” The Clerk shall close the file.

      SO ORDERED on August 29, 2019.

                                       s/Mark E. Walker
                                       Chief United States District Judge




                                          2
